DETAILED ACTION
	The following action is in response to application 17/584,261 filed on January 25, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiyokami ‘090.  With regard to claim 1, Kiyokami teaches a vehicle driving apparatus, comprising: an internal combustion engine 20; a first motor generator MG1 driven by the internal combustion engine; a second motor generator MG2; a torque transmission portion configured to form a torque transmission path so that a driving force of the second motor generator is transmitted to a drive wheel via a differential mechanism 32; an electronic control unit configured to control the internal combustion engine, the first motor generator and the second motor generator so as to switch a traveling mode to a first mode EV in which a vehicle travels while stopping the internal combustion engine or a second mode HV in which the vehicle travels while driving the internal combustion engine; a first oil pump P2 driven by the internal combustion engine; a second oil pump P1 connected to the torque transmission portion; a hydraulic circuit configured so that when the traveling mode is the first mode, a lubricating oil is supplied from the second oil pump to a lubrication portion requiring a lubrication, and when the traveling mode is the second mode, the lubricating oil is supplied from both the first oil pump and the second oil pump to the lubrication portion (Figs. 3 and 5); and a slip detector (detecting vehicle speed V) configured to detect a slip state of the drive wheel, wherein the lubrication portion includes the differential mechanism (Fig. 5), and the electronic control unit is configured to switch the traveling mode to the second mode when the slip state is detected by the slip detector in the first mode (Fig. 4; when V > than V vs. Force threshold to transition from EV to HV).  With regard to claim 2, Kiyokami teaches the apparatus, wherein the first mode is a mode in which the vehicle travels by the driving force of the second motor generator (Fig. 3), and the second mode is a mode in which the vehicle travels by the driving force of the internal combustion engine or the vehicle travels by the driving force of the second motor generator while driving the first motor generator by the driving force of the internal combustion engine (Fig. 3).  With regard to claim 8, Kiyokami teaches the apparatus, wherein the second oil pump P1 is connected to the differential mechanism 32 to be driven by a rotation of the differential mechanism.

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the driving apparatus as claimed, and particularly including a clutch mechanism provided in the torque transmission portion so as to switch between a first state in which the driving force of the internal combustion engine is transmitted to the drive wheel and a second state in which the driving force of the internal combustion engine is not transmitted to the drive wheel, wherein the hydraulic circuit is further configured so that a cooling oil is supplied from the first oil pump and the second oil pump to the first motor generator and the second motor generator, and a clutch switching oil is supplied from the first oil pump to the clutch mechanism, and including the remaining structures and controls of claims 3 and 4, respectively.  The present invention also particularly includes a clutch mechanism provided in the torque transmission portion so as to switch between a first state in which the driving force of the internal combustion engine is transmitted to the drive wheel and a second state in which the driving force of the internal combustion engine is not transmitted to the drive wheel, and the torque transmission portion is configured to form the first torque transmission path when the clutch mechanism switches to the second state, and to form the second torque transmission path when the clutch mechanism switches to the first state, and including the remaining structure and control of claim 5.  The present invention also particularly includes the apparatus wherein the slip detector includes a sensor configured to detect a rotation speed difference between a left drive wheel and a right drive wheel, and the electronic control unit is configured to determine that the vehicle is in the slip state when the rotation speed difference detected by the sensor is equal to or more than a predetermined value, and including the remaining structure and controls of claim 7.

Note to Applicant
	As currently claimed, a “slip” at the wheel can be detected based on any condition that would require the vehicle to transition from the first mode to the second mode.  In the case of Kiyokami, that is a vehicle velocity.  Yoon (cited below) shows another example of a “slip” condition (where a grade may be too large or a SOC may to too low for the vehicle to remain in mode 1).  This is also why the limitations of claim 7 have been indicated as comprising allowable subject matter, since they do further distinguish what the “slip condition” is.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon ‘085 has been cited to show an apparatus comprising:  an engine 1, a motor 5, a first mode wherein the engine is off and the vehicle is driven by the motor, and a second mode where both the engine and motor drive the vehicle, wherein a condition that would lead to a slip (paragraphs 2; 23) causes a change from the first mode to the second mode.
	Hashimoto ‘165 has been cited to show a similar apparatus comprising:  an engine 10, a first motor MG1, a second motor MG2, a first pump 52, a second pump 51, a differential 24, wherein in a first mode, the engine is off and the second motor drives the vehicle, and the first pump is active (paragraph 53) and a second mode wherein the engine, first motor and the second drive the vehicle and both pumps are active (paragraph 55).
	Chu ‘959 has been cited to show a similar apparatus comprising:  an engine, a first motor M1, a first pump 16, a second pump 15, a differential 32, wherein in the first mode the engine is off and the first pump is used, and in a second mode, the engine is on and both pumps are active.


FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	



Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



November 3, 2022